DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s request, see page 6, filed 24 March 2022, that the double patenting rejection be held in abeyance is noted. Accordingly, the double patenting rejection is maintained.
Applicant’s arguments, see page 6, filed 24 March 2022, in view of the amendment with respect to the title have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 6, filed 24 March 2022, in view of the amendment with respect to claims 1-12 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. 
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive.
Regarding claims 1-8 and 12, the applicant argued, “…Patil merely teaches that a control channel and a data channel may be transmitted through different links respectively, however, nowhere of Patil discloses or teaches the above-mentioned limitations in the amended claim 1…Patil at most teaches that a control channel and a data channel may be transmitted through different links respectively. However, Patil does NOT teach how to improve compatibility and stability of a system while transmission efficiency of control frames is increased…” on pages 7-9.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In ¶¶62-73 and figure 2 Patil clearly teaches control frames which comprise ordinary control frames and dedicated control frames, and the ordinary link is configured to transmit data frames and ordinary control frames (¶¶62-73; figure 2: determine one link to be anchor link configured to transmit anchor control and beacon frames, and determine the other link to be support link beacons for discovery and measurement purposes and data); determining links among the dedicated link and the ordinary link for the control frames to be transmitted and data frames to be transmitted (¶¶62-73: figure 2: determine, based on AP and STA link capabilities, appropriate anchor and support links for control frame, beacon, and data frame transmissions); and based on obtaining a transmission opportunity on the dedicated link or the ordinary link, transmitting a control frame or a data frame at a head of a queuing list of the link (¶¶62-73; figure 2: AP designates anchor channel, and control information is included in data frame, control frame, or management frame, depending on control message significance, control frame is divided into normal control frame and dedicated control frame, both transmitted over anchor transmission link or support transmission link), wherein after transmission of one ordinary control frame on the ordinary link is completed, the ordinary control frame can be transmitted again on the dedicated link; or, after transmission of one ordinary control frame on the dedicated link is completed, the ordinary control frame can be transmitted again on the ordinary link; or wherein after one ordinary control frame starts to be transmitted on the ordinary link, the ordinary control frame can be transmitted again on the dedicated link; or, after one ordinary control frame starts to be transmitted on the dedicated link, the ordinary control frame can be transmitted again on the ordinary link (¶¶62-73; figure 2: after starting or completing control frame transmission 210-b over anchor link or support link 205-b, perform control frame transmission 210-a over other link (support link or anchor link) 205-a as parallel communication).
The applicant’s arguments contend that Patil merely teaches a link for transmitting a control channel and a link for transmitting a data channel. The examiner respectively disagrees. Rather Patil ¶63 recites “By allowing a single traffic flow (e.g., a single internet protocol (IP) flow) to span across different links 205, the overall network capacity may be increased”, ¶66 recites “all TIDs (e.g., or flow IDs or frame types) may be aggregated over link 205-a and link 205-b (e.g., which may be an example of packet-based aggregation). That is, parallel communications 210-a and 210-b may each have at least one packet having a common TID”, and ¶67 recites “link 205-a may be designated as an anchor link…may transmit beacons (e.g., or management frames, beacon frames, or other control information) via link 205-a…AP 105-a may additionally transmit beacons on other channels (e.g., support by link 205-b) that it operates on”. As such, Patil discloses not only the claimed limitations, but also the applicant’s intended use “how to improve compatibility and stability of a system while transmission efficiency of control frames is increased”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/959,530 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 and 12 of the instant application are the same scope as claim 1-16 of 16/959,530.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patil et al., WO 2018/136520 A1 (hereinafter referred to as “Patil”). Note Patil was cited by the applicant in the IDS received 11 May 2021.
As to claims 1 and 12, Patil teaches a data transmission method, wherein the method is applied in a multi-link Wi-Fi system which comprises a plurality of links, each of the plurality of links comprises a queuing list for determining a transmission order of data in the link (¶¶4 and 16-125; figure 2: data transmission method in WLAN supporting multi-channel aggregation using multiple communication links using scheduling/queuing), and the method comprises:
determining a portion of the plurality of links as dedicated link, and the other portion of the plurality of links as ordinary link, wherein the dedicated link is configured to transmit control frames which comprise ordinary control frames and dedicated control frames, and the ordinary link is configured to transmit data frames and ordinary control frames (¶¶62-73; figure 2: determine one link to be anchor link configured to transmit anchor control and beacon frames, and determine the other link to be support link beacons for discovery and measurement purposes and data);
determining links among the dedicated link and the ordinary link for the control frames to be transmitted and data frames to be transmitted (¶¶62-73: figure 2: determine, based on AP and STA link capabilities, appropriate anchor and support links for control frame, beacon, and data frame transmissions); and
based on obtaining a transmission opportunity on the dedicated link or the ordinary link, transmitting a control frame or a data frame at a head of a queuing list of the link (¶¶62-73; figure 2: AP designates anchor channel, and control information is included in data frame, control frame, or management frame, depending on control message significance, control frame is divided into normal control frame and dedicated control frame, both transmitted over anchor transmission link or support transmission link),
wherein after transmission of one ordinary control frame on the ordinary link is completed, the ordinary control frame can be transmitted again on the dedicated link; or, after transmission of one ordinary control frame on the dedicated link is completed, the ordinary control frame can be transmitted again on the ordinary link; or
wherein after one ordinary control frame starts to be transmitted on the ordinary link, the ordinary control frame can be transmitted again on the dedicated link; or, after one ordinary control frame starts to be transmitted on the dedicated link, the ordinary control frame can be transmitted again on the ordinary link (¶¶62-73; figure 2: after starting or completing control frame transmission 210-b over anchor link or support link 205-b, perform control frame transmission 210-a over other link (support link or anchor link) 205-a as parallel communication).
As to claim 2, Patil teaches the method according to claim 1, wherein determining a portion of the plurality of links as dedicated link comprises:
an access point configuring a portion of the plurality of links as dedicated link (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 3, Patil teaches the method according to claim 2, wherein after the portion of the plurality of links is determined as dedicated link, the method further comprises:
the access point broadcasting index information of the dedicated link (¶¶62-73 and 84; figure 2 and ¶¶4 and 16-125).
As to claim 4, Patil teaches the method according to claim 1, determining a portion of the plurality of links as dedicated link comprises:
an access point configuring a portion of the plurality of links as dedicated link in a default way (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 5, Patil teaches the method according to claim 1, determining a portion of the plurality of links as dedicated link comprises:
a station receiving index information of the dedicated link;
and configuring a portion of the plurality of links as dedicated link based on the index information (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 6, Patil teaches the method according to claim 1, determining a portion of the plurality of links as dedicated link comprises:
a station configuring a portion of the plurality of links as dedicated link in a default way (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 7, Patil teaches the method according to claim 1, wherein determining links among the dedicated link and the ordinary link for the control frames to be transmitted and the data frames to be transmitted comprises:
configuring the control frames to the dedicated link (¶¶62-73; figure 2 and ¶¶4 and 16-125).
As to claim 8, Patil teaches the method according to claim 1, wherein determining links among the dedicated link and the ordinary link for the control frames to be transmitted and the data frames to be transmitted comprises:
dividing the control frames to a plurality of groups; and
duplicating the plurality of groups of control frames to queuing lists of different dedicated links (¶¶62-73; figure 2 and ¶¶4 and 16-125).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469